Exhibit 10.78

 

CHARLES & COLVARD, LTD.

1997 OMNIBUS STOCK PLAN

 

Employee Nonqualified Stock Option Agreement

 

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
effective as of the date specified as the Grant Date (the “Grant Date”) on
Schedule A, attached hereto, between CHARLES & COLVARD, LTD., a North Carolina
corporation (the “Corporation”), and the individual identified on Schedule A, an
employee of the Corporation or a related corporation (the “Participant”);

 

R E C I T A L S :

 

In furtherance of the purposes of the 1997 Omnibus Stock Plan of Charles &
Colvard, Ltd., as amended and restated and as it may be hereafter amended (the
“Plan”), the Corporation and the Participant hereby agree as follows:

 

Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has been previously provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in the Agreement and those of the Plan, the provisions of the Plan
shall govern. Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.

 

Grant of Option; Term of Option. The Corporation hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her employment or service to the
Corporation, and not in lieu of any salary or other compensation for his or her
services, the right and Option (the “Option”) to purchase all or any part of
such aggregate number of shares (the “Shares”) of common stock of the
Corporation (the “Common Stock”) at a purchase price (the “Option Price”) as
specified on Schedule A, and subject to such other terms and conditions as may
be stated herein or in the Plan or on Schedule A. The Participant expressly
acknowledges that the terms of Schedule A shall be incorporated herein by
reference and shall constitute part of this Agreement. The Corporation and the
Participant further acknowledge and agree that the signatures of the Corporation
and the Participant on the Grant Notice contained in Schedule A shall constitute
their acceptance of all of the terms of this Agreement and their agreement to be
bound by the terms of this Agreement. The Option shall be designated as a
Nonqualified Option, as stated on Schedule A. Except as otherwise provided in
the Plan or this Agreement, this Option will expire if not exercised in full by
the Expiration Date specified on Schedule A.

 

Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option shall become exercisable on the date or dates, and subject to such
conditions, as are set forth on Schedule A. To the extent that the Option is
exercisable but is not exercised, the Option shall accumulate and be exercisable
by the Participant in whole or in part at any time prior to expiration of the
Option, subject to the terms of the Plan and this Agreement. The minimum



--------------------------------------------------------------------------------

number of Shares that may be purchased under the Option at one time shall be ten
(10). The Participant expressly acknowledges that the Option may vest and be
exercisable only upon such terms and conditions as are provided in this
Agreement (including the terms set forth in Schedule A) and the Plan. Upon the
exercise of the Option in whole or in part and payment of the Option Price in
accordance with the provisions of the Plan and this Agreement, the Corporation
shall, as soon thereafter as practicable, deliver to the Participant a
certificate or certificates for the Shares purchased. Payment of the Option
Price may be made in the form: (i) of cash; (ii) by delivery of shares of Common
Stock owned by the Participant at the time of exercise; (iii) by delivery of
written notice of exercise to the Corporation and delivery to a broker of
written notice of exercise and irrevocable instructions to promptly deliver to
the Corporation the amount of sale or loan proceeds to pay the Option Price; or
(iv) by any combination of the foregoing methods. Notwithstanding the foregoing,
in the event of a “change of control” of the Corporation (as such term is
defined in the Plan), payment may also be made by the withholding of shares of
Common Stock otherwise deliverable upon exercise. Shares delivered or withheld
in payment on the exercise of the Option shall be valued at their fair market
value on the date of exercise, as determined by the Committee by applying the
provisions of the Plan.

 

No Right of Employment or Service. Neither the Plan, this Agreement nor any
other action related to the Plan shall confer upon the Participant any right to
continue in the employment or service of the Corporation or a related
corporation or interfere with the right of the Corporation or a related
corporation to terminate the Participant’s employment or service at any time.
Except as otherwise expressly provided in the Plan or this Agreement, all rights
of the Participant with respect to the Option shall terminate upon termination
of the employment or service of the Participant with the Corporation or a
related corporation.

 

Termination of Employment. The Option shall not be exercised unless the
Participant is, at the time of exercise, an employee or in service as described
in the Plan and has been an employee or in service continuously since the date
the Option was granted, subject to the following:

 

The Option shall not be affected by any change in the terms, conditions or
status of the Participant’s employment or service, provided that the Participant
continues to be an employee of, or in service to, the Corporation or a related
corporation.

 

The employment or service relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed ninety days, or, if longer, as long as the Participant’s
right to reemployment or service is guaranteed either by statute or by contract.
The employment or service relationship of the Participant shall also be treated
as continuing intact while the Participant is not in active service because of
disability. The Committee shall determine whether the Participant is disabled
and, if applicable, the date of the Participant’s termination of employment or
service (the “termination date”).

 

If the employment or service of the Participant is terminated because of
disability or if the Participant dies while he is an employee or in service or
dies after the termination of his employment or service because of disability,
the Option may be exercised only to the extent exercisable on the Participant’s
termination date. The Option must be exercised, if at all, prior to the first to
occur of the following, whichever shall be applicable (X) the close of the
period of twelve months next succeeding the termination date; or (Y) the close
of the Option Period. In the event of the Participant’s death, the Option shall
be exercisable by such person or persons as shall have acquired the right to
exercise the Option by will or by the laws of intestate succession.



--------------------------------------------------------------------------------

If the employment or service of the Participant is terminated for cause, the
Option shall lapse and no longer be exercisable as of his or her termination
date, as determined by the Committee. For purposes of the Agreement, the
Participant’s termination shall be for “cause” if such termination results from
the Participant’s personal dishonesty, gross incompetence, willful misconduct,
breach of a fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offences), written Corporation policy or
final cease-and-desist order, conviction of a felony or of a misdemeanor
involving moral turpitude, unethical business practices in connection with the
Corporation’s business, or misappropriation of the Corporation’s assets. The
determination of “cause” shall be made by the Committee and its determination
shall be final and conclusive.

 

If the employment or service of the Participant is terminated for any reason
other than disability, death or for cause (which are covered in (c) and (d)
above), to the extent the Option is not then exercisable, the Option will lapse.
To the extent the Option is exercisable, the Option must be exercised, if at
all, prior to the first to occur of the following, whichever shall be
applicable: (X) the close of the period of 90 days next succeeding the
termination date; or (Y) the close of the Option Period. If the Participant dies
following such termination of employment or service and prior to the earlier of
the dates specified in (X) or (Y) of this subparagraph (e), the Participant
shall be treated as having died while employed under subparagraph (c)
immediately preceding (treating for this purpose the Participant’s date of
termination of employment or service as the termination date). In the event of
the Participant’s death, the Option shall be exercisable by such person or
persons as shall have acquired the right to exercise the Option by will or by
the laws of intestate succession.

 

Nontransferability of Option. The Option shall not be transferable other than by
will or the laws or intestate succession. The Option shall be exercisable during
the Participant’s lifetime only by him or her or by his or her guardian or legal
representative. The designation of a beneficiary does not constitute a transfer.

 

Superseding Agreement; Binding Effect. This Agreement supersedes any statements,
representations or agreements of the Corporation with respect to the grant of
the Option or any related rights, and the Participant hereby waives any rights
or claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and the Corporation, including,
but not limited to, any restrictive covenants contained in such agreements. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective executors, administrators, heirs, successors and
assigns.

 

Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.



--------------------------------------------------------------------------------

Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant. Notwithstanding the foregoing, the
Committee shall have unilateral authority to amend the Plan and this Agreement
(without Participant consent) to the extent necessary to comply with applicable
law or changes to applicable law (including but not limited to Code Section
409A, Code Section 422, federal securities laws or related regulations and other
guidance).

 

No Rights as Shareholder. The Participant and his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Option and shall not have any rights of a shareholder unless and
until certificates for such Shares have been issued and delivered to him or her
or them.

 

Withholding; Tax Matters.

 

The Participant acknowledges that the Corporation shall require the Participant
to pay the Corporation in cash the amount of any local, state, federal, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Corporation to such authority for the account of
the Participant, and the Participant agrees, as a condition to the grant of the
Option and delivery of the Shares or any other benefit, to satisfy such
obligations. Notwithstanding the foregoing, the Participant may satisfy such
obligations in whole or in part, and any other local, state or federal income
tax obligations relating to the Option, by electing (the “election”) to have the
Corporation withhold shares of Common Stock from the Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a fair
market value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

 

The Participant acknowledges that the Corporation has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Option
and that the Participant should consult a tax advisor prior to such exercise or
disposition. The Participant acknowledges that he or she has been advised that
he or she should consult with his or her own attorney, accountant, and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Corporation has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

Administration. The authority to construe and interpret this Agreement and the
Plan, and to administer all aspects of the Plan, shall be vested in the Board of
Directors or the Committee, and the Board or Committee, as the case may be,
shall have all powers with respect to this Agreement as are provided in the
Plan. Any interpretation of the Agreement by the Board or Committee, as the case
may be, and any decision made by it with respect to the Agreement is final and
binding.



--------------------------------------------------------------------------------

Notices. Except as may be otherwise provided by the Plan, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated on Schedule A (or such other
address as may be designated by the Participant in a manner acceptable to the
Committee), or, if to the Corporation, at the Corporation’s principal office,
attention Chief Financial Officer.

 

Severability. The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

Restrictions on Option and Shares. The Corporation may impose such restrictions
on the Shares or other benefits underlying the Option as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Shares or other benefits.
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). The Corporation may cause a restrictive
legend to be placed on any certificate for Shares issued pursuant to the
exercise of the Option in such form as may be prescribed from time to time by
applicable laws and regulations or as may be advised by legal counsel.

 

Counterparts; Further Instruments. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

[Signatures of the Corporation and the Participant follow on Schedule A/Grant
Notice.]



--------------------------------------------------------------------------------

CHARLES & COLVARD, LTD. 1997 OMNIBUS STOCK PLAN

Employee Nonqualified Stock Option Agreement

Schedule A/Grant Notice

 

1. Pursuant to the terms and conditions of the Corporation’s 1997 Omnibus Stock
Plan (the “Plan”), you (the “Participant”) have been granted an option (the
“Option”) to purchase              shares (the “Shares”) of our Common Stock as
outlined below.

 

Name of Participant:

 

__________________________________________

Address:

 

__________________________________________

Grant Date:

 

_____________________________________, 20__

Number of Shares Subject to Option:

 

__________________________________________

Option Price:

 

$_________________________________________

Type of Option:

 

Nonqualified Stock Option

Expiration Date (Last day of Option Period):

 

_____________________________________, 20__

Vesting Schedule/Conditions:

 

__________________________________________

 

2. By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Notice and the Option Agreement (the “Agreement”) dated             
        , 200  , between the Participant and Charles & Colvard, Ltd. (the
“Corporation”) which is attached to this Grant Notice. I understand that the
Grant Notice and other provisions of Schedule A herein are incorporated by
reference into the Agreement and constitute a part of the Agreement. By my
signature below, I further agree to be bound by the terms of the Plan and the
Agreement, including but not limited to the terms of this Grant Notice and the
other provisions of Schedule A contained herein. The Corporation reserves the
right to treat the Option and the Agreement as cancelled, void and of no effect
if the Participant fails to return a signed copy of the Grant Notice within 30
days of grant date stated above.

 

Signature:

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

--------------------------------------------------------------------------------

       

Agreed to by:

       

CHARLES & COLVARD, LTD.

       

By:

 

 

--------------------------------------------------------------------------------

           

Robert S. Thomas

           

President & CEO

Attest:

       

--------------------------------------------------------------------------------

James R. Braun

       

Secretary

       

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form. Please retain a copy of the
Agreement, including this Grant Notice, for your files.